

109 HR 5208 IH: Freedom’s Frontier National Heritage Area Reauthorization Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5208IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Cleaver introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Freedom’s Frontier National Heritage Area Act.1.Short titleThis Act may be cited as the Freedom’s Frontier National Heritage Area Reauthorization Act.2.Reauthorization of the Freedom’s Frontier National Heritage AreaSection 269 of the Freedom’s Frontier National Heritage Area Act (Public Law 109–338; 120 Stat. 1813) is amended by striking 15 years and inserting 30 years.